NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2769-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SAMUEL RYAN,

     Defendant-Appellant.
_______________________

                   Argued November 9, 2020 – Decided November 20, 2020

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Indictment No. 96-04-
                   0511.

                   James K. Smith, Jr., Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; James K. Smith, Jr., of
                   counsel and on the briefs).

                   Daniel Finkelstein, Deputy Attorney General, argued
                   the cause for respondent (Gurbir S. Grewal, Attorney
                   General, attorney; Daniel Finkelstein, of counsel and on
                   the brief).
PER CURIAM

        Defendant Samuel Ryan appeals from a January 17, 2019 order denying

his petition for post-conviction relief (PCR). 1 Specifically, defendant asserts his

sentence of life without parole is unconstitutional under State v. Zuber, 227 N.J.
422 (2017), violating both the federal and state constitutions. He also contends

he cannot be sentenced to life without parole under the "Three Strikes Law,"

N.J.S.A. 2C:43-7.1, because his first "strike" occurred when he was a juvenile.

We disagree and affirm for the comprehensive and well-explained reasons set

forth in the written decision rendered by Judge Cristen P. D'Arrigo.

        The relevant facts and procedural history are set forth in Judge D'Arrigo's

decision. Defendant's conviction was affirmed, including his challenge to the

sentence of life imprisonment without parole. 2 State v. Ryan, No. A-3008-97

(App. Div. June 8, 1999). The Supreme Court denied defendant's petition for

certification. State v. Ryan, 163 N.J. 77 (2000). Defendant's prior PCR petitions

were denied, and we affirmed the denials of those PCR petitions. See State v.

Ryan, No. A-1719-05 (App. Div. June 27, 2008), certif. denied, 196 N.J. 466



1
    Defendant's motion was styled as a motion to correct an illegal sentence.
2
  The opinions affirming defendant's convictions and denying his prior PCR
petitions were decided prior to our Supreme Court's decision in Zuber.
                                                                            A-2769-18T3
                                         2
(2008); State v. Ryan, No. A-3631-11 (App. Div. Dec. 14, 2012), certif. denied,

214 N.J. 117 (2013).

      On appeal, defendant argues:

            POINT I

            THE IMPOSITION OF A LIFE-WITHOUT-PAROLE
            SENTENCE UNDER THE "THREE STRIKES" LAW
            VIOLATES BOTH THE FEDERAL AND STATE
            CONSTITUTIONS WHERE THE OFFENDER WAS
            A JUVENILE AT THE TME OF ONE OF THE
            SUPPORTING OFFENSES.

            A. The Three Strikes Law.

            B. The Constitutional of Requirements.

            C. Applying The Principles Set Forth In Graham,
            Miller, and Zuber, [It Is] Clear That Samuel Ryan's Life
            Without Parole Sentence Is Unconstitutional.

      We conclude defendant's arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2). We add the following brief

remarks.

      The "Three Strikes Law" compels a sentence of life imprisonment without

parole for a person "who has been convicted of two or more crimes that were

committed on prior and separate occasions . . . ." N.J.S.A. 2C:43-7.1(a). Our

Supreme Court has upheld the "Three Strikes Law" as constitutional,



                                                                       A-2769-18T3
                                       3
determining that imposition of a life sentence without parole does not amount

to cruel and unusual punishment. State v. Oliver, 162 N.J. 580, 588 (2000).

      The cases relied upon by defendant in support of his motion are

inapplicable as defendant was almost twenty-three years old and, therefore, no

longer a juvenile at the time of his second and third convictions. See Miller v.

Alabama, 567 U.S. 460, 477-78 (2012) (establishing five factors to be

considered when sentencing a juvenile in adult court); Graham v. Florida, 560
U.S. 48, 82 (2010) (precluding imposition of a life without parole sentence for

a juvenile convicted of non-homicide offenses); Zuber, 227 N.J. at 451

(requiring a sentencing judge "to 'take into account how [juvenile defendants]

are different, and how those differences counsel against irrevocably sentencing

[juveniles] to a lifetime in prison'" (quoting Miller, 567 U.S. at 480)).

      Here, defendant was an adult when he was sentenced to life in prison

without parole. The decisions in Miller, Graham, and Zuber sought to prevent

lifetime imprisonment for a juvenile offender in order to give the juvenile an

opportunity to reenter society. Defendant had his opportunity to reenter society

after completing his prison sentence for the offense committed while he was a

juvenile. Rather than leading a law-abiding life, defendant committed additional

crimes as an adult, demonstrating an escalating level of violence with each


                                                                            A-2769-18T3
                                        4
additional crime. Nothing in the case law prevents a sentencing judge from

considering convictions for crimes committed by juveniles who are

subsequently sentenced as adults under the "Three Strikes Law."

     Affirmed.




                                                                   A-2769-18T3
                                      5